The record indicates that, as between the parties, the arbitration was purely pro forma and the rent in excess of the emergency rent was by consent of the landlord and a tenant not in possession on the effective date of the statute. To give effect to the declared public policy of the State (Business Rent Law, L. 1945, ch. 314, as amd.), the order denying the motion to vacate the award is reversed, without costs, and the motion granted to vacate the award and the order dated January 31, 1947, confirming the award. Present — Peck, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ.; Glennon, J., dissents and votes to affirm. Settle order on notice.